Citation Nr: 0110015	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  96-49 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a skin disorder 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1996, in which the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for a skin disorder 
secondary to Agent Orange exposure.  The veteran subsequently 
perfected an appeal of that decision.  A video conference 
hearing on this claim was held on December 5, 2000, before 
Jeff Martin, who is a member of the Board and was designated 
by the chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

This case initially arose from a rating decision of July 1996 
from the Hartford, Connecticut, Regional Office (RO).  In a 
decision dated in January 1998, the Board of Veterans' 
Appeals (hereinafter the Board) denied entitlement to service 
connection for a skin disorder secondary to Agent Orange 
exposure.  The veteran appealed that determination to the 
United States Court of Veterans Appeals (Court), which 
vacated the Board's January 1998 decision and remanded the 
case to the Board for further adjudication pursuant to an 
Order of the Court in response to a Joint Motion to Remand 
filed by the parties to the appeal.  


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, the VA is 
obligated to assist the veteran in the development of his 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition, to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, the Court's Order, and 
review of the record, it is the opinion of the Board that 
additional development of the evidence should be accomplished 
prior to further consideration of the veteran's claim.  

At his hearing before a member of the Board in December 2000 
the veteran testified that he had been treated by several 
private physicians for his skin disorder.  Specifically, he 
identified treatment by Dr. Mallazio, from the 1980's to the 
present; Dr. Glasten or Gladsworth and Dr. Evans, in Florida 
in the 1990's; Dr. Mark Roosey at the Occupational Disease 
and Control Center in New Haven, Connecticut, in August 1998 
or 1999; and Dr. Bickers at Columbia Presbyterian in December 
2000.  In addition, the veteran has identified treatment by a 
Dr. Warbit, whose name he has also spelled Wervitt and 
Werbitt, and a Dr. Heald at New Haven Hospital.  In addition 
to these private physicians, in his February 1997 hearing 
before the RO, the veteran testified that he had received 
treatment from the West Haven, Connecticut, VA medical 
center.  A review of the record reveals that some treatment 
records from Dr. Mallazio are on file, but that no requests 
have been made to obtain any of the other identified medical 
records.  Additionally, the only examination of record was in 
March 1996, and this VA examination does not address any 
possible etiology for the veteran's skin disorder, or whether 
he suffers from chloracne.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.   The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who treated 
him since his discharge from service for 
his skin disorder.  Specifically, he 
should provide names, addresses and 
treatment dates for Dr. Mallazio; Dr. 
Warbit (Werbitt/Wervitt); Dr. Heald of 
Yale New Haven Hospital; Drs. 
Glasten/Gladsworth and Evans of the 
Florida facility that performed the fatty 
tissue testing; Dr. Mark Roosey of the 
Occupational Disease and Control Center 
in New Haven; and Dr. Bickers of Columbia 
Presbyterian.  Following receipt of such 
information, and duly executed 
authorization for the release of private 
medical records, the RO should request 
that all identified health care providers 
furnish legible copies of all medical 
records compiled in conjunction with 
treatment accorded the veteran for skin 
disorder.

2.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the West Haven VA medical center in West 
Haven, Connecticut, from July 1967, the 
date of the veteran's discharge, to the 
present.

3.  Upon receipt of any and all such 
records, the RO should accord the veteran 
an examination of his skin disorder.  The 
veteran's claims folder is to be made 
available to the examiner for review 
prior to this examination.  The examiner 
should be specifically requested to 
provide opinions as to the approximate 
date of onset of any current skin 
disorder and as to whether any current 
skin disorder is etiologically related to 
the veteran's active service and/or 
exposure to Agent Orange therein.  
Additionally, the examiner should 
specifically note whether or not the 
veteran has chloracne, and the supporting 
information for this finding.  All 
findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.  All necessary tests 
and studies should be performed with the 
results fully explained in the 
examination report.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


